Citation Nr: 1223605	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for malaria.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pulmonary tuberculosis (PTB) with pneumonitis.

3.  Entitlement to service connection for chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had recognized military service from September 1943 to April 1946 to include recognized Filipino guerilla service and regular service in the Army of the Philippines.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Manila, the Republic of the Philippines, which denied reopening of the claims for service connection for PTB with pneumonitis and malaria and denied the claim for service connection for chest pain.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  This evidence is duplicative of evidence previously considered by the RO.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 1988 Board decision denied the Veteran's claim of entitlement to service connection for malaria.

2.  Evidence received since the February 1988 Board decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether malaria was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for malaria.

3.  A July 2002 rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for PTB with pneumonitis.

4.  Evidence received since the July 2002 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether PTB with pneumonitis was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for PTB with pneumonitis.

5.  The Veteran does not have a disability manifested by chest pain which was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision, denying the claim of service connection for malaria, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for malaria; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The July 2002 rating decision, denying the claim of service connection for PTB with pneumonitis, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.  § 20.1103 (2011).

4.  New and material evidence has not been submitted for the claim of entitlement to service connection for PTB with pneumonitis; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  A chest pain disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought original claims for service connection for PTB with pneumonitis and malaria in 1984.  These claims were denied in September 1986 and May 1987 rating decisions.  The Veteran appealed.  The Board denied the claims, among others, in a February 1988 decision.  Judicial review was not available at that time and the denial became final.  38 U.S.C.A. §§ 7104, 7105.

The Veteran attempted to appeal the February 1988 Board decision regardless of legal impossibility in January 1989.  Following a series of communications with the Board, the Veteran then embarked on a series of attempts to reopen his claims in 1990.  

A petition to reopen the PTB claim was denied in a January 1991 rating decision.  The Veteran appealed.  The Board denied reopening in October 1991.  The claims file contains the Board decision, which contains the notice of procedural and appellate rights and appears to have been dispatched in accordance with Board procedures.  The Veteran sent a June 1992 statement written on the notice of the July 1991 docketing the appeal at the Board indicating that he had not received a response on his appeal.  He submitted another such statement in October 1993.  The RO took the submission as a petition to reopen the pneumonitis claim.  The RO denied the petition to reopen in a November 1993 rating decision.  The Veteran appealed.  The petition was denied in a January 1997 Board decision.  Notice of the decision and his procedural and appellate rights was given to the Veteran.  Given that the issue was revisited in the January 1997 Board decision, any defect in the notice provided following the October 1991 Board decision is harmless.  The Veteran then moved for reconsideration of the January 1997 denial.  Reconsideration was denied in July 1998.  The Veteran attempted to move for reconsideration again.  Reconsideration was denied again in February 1999.  On both occasions, the Veteran was provided notice of his appellate rights.  He chose not to seek judicial review.  The January 1997 decision is final.  

The Veteran filed a motion to revise the 1997 Board decision in May 1999.  The Board denied the motion to revise in a February 2000 decision.  The Veteran moved for reconsideration of this denial, which was denied in July 2000.  The Veteran was provided notice of the decision and his procedural and appellate rights.  He chose not to seek judicial review.  The February 2000 denial is final.  

In the meantime, the Veteran had filed evidence with the RO in 1998 that lead to a March 2000 rating decision reopening and denying the PTB claim.  The Veteran was provided with notice of his procedural and appellate rights.  The Veteran did not appeal.  

The Veteran filed another claim for PTB in 2002.  The RO issued a July 2002 rating decision denying the claim on the merits.  The Veteran initiated an appeal.  The RO issued a July 2003 Statement of the Case.  The Veteran requested an extension of time to file his substantive appeal in August 2003.  The RO notified the Veteran that he had until October 17, 2003 to file the substantive appeal in September 2003.  The Veteran submitted nothing.  The July 2002 rating decision is final. 

Thus, the Veteran's malaria claim was previously and finally denied once, in a February 1988 Board decision.  The Veteran's PTB with pneumonitis was most recently finally denied in July 2002.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The February 1988 Board decision denied service connection for malaria on the grounds that that the disorder was not shown to have been present during the Veteran's period of active service or manifest within one year following his release from active duty.  

The Veteran's statements and procedural documents contain only two descriptions of his malaria claim.  The June 2009 petition to reopen indicates that he was suffering malaria after his discharge but was unable to seek treatment at a hospital due to financial hardship.  A September 2009 statement indicates that the Veteran claimed to be suffering malaria on September 16, 1943 and was treated by a military doctor.  He reported another attack eight months later, again receiving treatment.  The Veteran claimed to have gone home after his discharge still weak and taking natural herbs as medicine because he had no money to pay a doctor or buy medicine.  

The Board notes that the Veteran's account is substantially identical to the information provided on the Veteran's May 1984 claim form.  He indicated treatment by the same doctors in 1943 and 1944.  The Board concludes that the Veteran's 2009 statements are duplicative of his statements made in support of his original claim as to treatment during service.  As such these statements are not new and cannot warrant reopening.  

The evidence received since February 1988, apart from the Veteran's statements does not address whether the Veteran's malaria was present during service or manifest within one year of his separation from service.  Medical records dated from 1985 to 2011 do not discuss malaria at all.  Statements from O.T. and F.R. dated in 1996 do not address malaria either.  The evidence is not material as it does not address the grounds of the prior, final denial of service connection for malaria.  

In light of the foregoing, the Board concludes that there is no new or material evidence related to the grounds of the prior final denial for service connection for malaria.  The Board concludes that reopening is not warranted for the malaria claim.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen the malaria claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition to reopen the malaria claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's PTB with pneumonitis claim was original denied in a February 1988 Board decision.  Since that time, the PTB claim was reopened in March 2000 and denied on the merits; however, the claim was denied for lack of well groundedness.  The PTB and pneumonitis were denied on the merits, based on reconsideration under the Veterans Claims Assistance Act, in July 2002.  The July 2002 rating decision determined that the PTB and pneumonitis were not present during service or for three years afterward.  

The Veteran argues that his PTB with pneumonitis was present during service.  His June 2009 petition to reopen, however, merely asserts that his PTB with pneumonitis is due to service.  There is no report of competent lay evidence regarding how he knows that the PTB with pneumonitis is due to service, either through lay observation of symptoms, continuity of symptomatology or through report of a medical opinion.  The Veteran provided no additional detail in his September 2009 statement in support, his November 2009 Notice of Disagreement or his September 2010 Form 9.  Given the lack of evidentiary content, the Board finds that these statements are neither new nor material evidence.

The Board has reviewed the other evidence received since the prior final denial.  Medical records dated in 1985, 1987, 1990 and 1994 were received.  These are duplicates of records previously considered and cannot be considered new.  Records dated in 2003, 2005 and 2011 were received.  These describe a variety of medical disorders, including atherosclerotic aorta, residual Koch's fibrosis of both lungfields and minimal cardiomegaly.  There is nothing in these records to suggest the presence of PTB or pneumonitis during service or within three years of service.  As such, the evidence received since the prior final denial is either duplicative or irrelevant to the grounds of the prior final denial.  

In light of the foregoing, the Board finds that the evidence received is either duplicative or immaterial.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen his PTB with pneumonitis claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition to reopen his PTB with pneumonitis claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
Service Connection

The Veteran has filed a claim for service connection for chest pain due to service.  For the reasons that follow, the Board finds that any chest pain disability from which the Veteran presently suffers has not been present since separation from service and is not related to any incident of service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's treatment records show that he has some disorders in his chest.  The Veteran has been diagnosed with atheromatous aorta and minimal cardiomegaly.  The record is not clear whether these are the source of the Veteran's chest pain, but for the purposes of this decision, the Board will assume that the Veteran has a current disability which is resulting in chest pain.  

The Veteran's June 2009 claim states that he was suffering chest and back pain at discharge in 1946.  He claimed that he could not afford treatment at that time and treated himself with herbs.  

The Board must note that the Veteran's claim of "chest pain" is itself not a "disability" for VA purposes as "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  A symptom, in and of itself, is not a "disability" for VA purposes.  On this basis alone the claim must be denied.  

However, even if the Board assumes the Veteran has some sort of heart "disability" at this time, the Board notes that there is no evidence, either lay or medical, relating a current chest pain disability to service.  The Veteran's various statements in support of his claim do not relate a lay history of symptoms since service.  The medical evidence, while showing chest disorders, does not relate any current disability to service.  The Veteran's 1946 separation from service physical examination report does not reveal the presence of any chest or back pain.  The Veteran was found normal in all relevant respects.  The Veteran did not report any significant history of disease.  Thus, there is no disease present at separation which might be compared to the present disabilities which may result in some nexus.  In the absence of either a lay or medical nexus, service connection is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's chest pain claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five elements of service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran should be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection, a July 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This notice also satisfied the requirements of Dingess and Kent.  The Board notes that the letter misidentified the previous final denial for the malaria claim, stating that October 1986 rating decision rather than the February 1988 Board decision which subsumed it.  The substance of the notice was otherwise correct, particularly regarding the grounds for the prior denial, enabling the Veteran to participate materially in the course of this appeal.  The Board concludes that the defect was not productive of prejudicial harm.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petitions to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on these petitions.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

For original service connection claims, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed for the chest pain service connection claim because the only evidence indicating the Veteran's current disability is related to service is his own lay statement.  As discussed above, this statement does not allege a competent lay evidentiary basis for relating the current disability to service.  The medical evidence does not mention a relationship between a current chest pain disability and service or any incident of service.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As will be discussed below, the Veteran offers only his own conclusory opinion regarding causation, without providing competent lay evidence derived from personal knowledge or competent medical evidence.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A (d)(2).  See id.  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Reopening of a claim of entitlement to service connection for malaria is denied.

Reopening of a claim of entitlement to service connection for PTB with pneumonitis is denied.

Entitlement to service connection for chest pain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


